[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The substituted plaintiff, State Street Bank  Trust, Co., has filed an amended complaint in foreclosure against the defendant, United States of America. Said defendant filed an answer which the plaintiff moved to strike on the ground that it does not comply with the Practice Book §§ 160 and 162. The plaintiff also filed a supporting memorandum of law. Practice Book § 155 requires that a party opposing a motion to strike file a memorandum in opposition, which the defendant did not file. Failure to file a timely opposing memorandum, however, may be waived by the court. Pepe v. New Britain, 203 Conn. 281,287-288, 524 A.2d 629 (1987).
The plaintiff argues that the defendant's answer does not comply with Practice Book §§ 160 and 162 because it does not admit or deny any of the allegations in the complaint. Practice Book § 160 provides in pertinent part that "[t]he defendant in his answer shall specifically deny such allegations of the complaint as he intends to controvert, admitting the truth of the other allegations, unless he intends in good faith to controvert all the allegations, in which case he may deny them generally." Practice Book § 162 further provides that "[e]xpress admissions must be direct, precise and specific . . ."
The plaintiff's complaint alleges that the defendant has an interest in the property by virtue of a tax lien. The defendant's answer does not admit or deny this allegation, but asks for the court to determine the equities of the parties.
The defendant's answer fails to satisfy the provision of Practice Book §§ 160 and 162. Accordingly, the plaintiff's motion to strike the defendant's answer is granted.
D'ANDREA, J. CT Page 1431